Citation Nr: 0842315	
Decision Date: 12/09/08    Archive Date: 12/17/08

DOCKET NO.  07-04 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an initial rating higher than 10 percent 
for a mechanical low back strain with degenerative joint 
disease.  

2. Entitlement to an initial rating higher than 10 percent 
for left shoulder tendonitis.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Fussell, Counsel





INTRODUCTION

The veteran, who is the appellant, served on active duty from 
March 1985 to August 2005.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in March 2006 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas. 


FINDINGS OF FACT

1. Mechanical low back strain with degenerative joint disease 
is manifested by flexion greater than 60 degrees and a 
combined range of motion of the lumbar spine greater than 120 
degrees without an abnormal gait or abnormal spinal contour 
or objective neurological abnormality. 

2. The left shoulder tendonitis is manifested by functional 
loss of motion of the arm at shoulder level. 


CONCLUSIONS OF LAW

1. The criteria for an initial rating higher than 10 percent 
for a mechanical low back strain with degenerative joint 
disease have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.40, 4.45, 4.59, Diagnostic Code 5242 (2008).  

2. The criteria for an initial rating of 20 percent for left 
shoulder tendonitis have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, Diagnostic Codes 5019, 
5201 (2008). 



The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information 
and evidence VA will obtain, and which information and 
evidence the claimant is expected to provide.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Also, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in October 2005, in March 2006, and in May 
2008.  The veteran was notified of the evidence needed to 
substantiate the underlying claims of service connection.  
Where, as here, service connection has been granted and 
initial ratings have been assigned, the claims of service 
connection have been more than substantiated, the claims have 
been proven, thereby rendering 38 U.S.C.A. §5103(a) notice no 
longer required because the purpose that the notice was 
intended to serve has been fulfilled.  Once the claims of 
service connection have been substantiated, the filing of a 
notice of disagreement with the RO's decision, rating the 
disabilities, does not trigger additional 38 U.S.C.A. § 
5103(a) notice.  Therefore, further VCAA notice under 38 
U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable 
in the claims for initial higher ratings.  Dingess, 19 Vet. 
App. 473; Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 
(2007); Goodwin v. Peake, 21 Vet. App. 128 (2008).

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable 
efforts to identify and obtain relevant records in support of 
the claims.  VA conducted the necessary medical inquiry in an 
effort to substantiate the claims of service connection.  
Also, the veteran was provided examinations in conjunction 
with his claims for increase.  

As the veteran has not identified any additional evidence 
pertinent to the claims and as there are no additional 
records to obtain, the Board concludes that no further 
assistance to the veteran in developing the facts pertinent 
to the claim is required to comply with the duty to assist


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

General Rating Policy 

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  

The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. 
App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

When rating a disability of the musculoskeletal system, 
functional loss due pain, weakened movement, and fatigability 
are factors to be considered.  38 C.F.R. §§4.40, 4.45; DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  In any form of arthritis, 
painful motion is also a factor.  38 C.F.R. § 4.59.

Low Back Strain with Degenerative Joint Disease 

Factual Background

On VA examination in November 2005, the veteran complained of 
constant pain and stiffness across the lumbosacral spine, 
which was aggravated by prolonged walking, sudden movements, 
running, playing with his children or lifting objects heavier 
than 60 pounds.  He did not use a brace or any assistive 
device.  He had no unsteadiness.  He had not had low back 
surgery.  There was no affect on his usual daily activities, 
but he had to be careful how he moved.  He avoided running, 
playing tennis, or jogging because of low back and left knee 
pain.  

On physical examination, the veteran's gait and posture were 
normal.  Range of motion was normal and asymptomatic.  There 
was no tenderness.  He had normal strength.  There was normal 
musculature and no deformities.  Repetitive flexion did not 
decrease range of motion or spinal function.  The diagnosis 
was mechanical lumbar pain and strain with degenerative joint 
disease at L5-S1. 

In December 2005, a MRI revealed disc space narrowing without 
associated disc protrusion or adjacent lumbar spinal 
stenosis.  

On VA examination in November 2006, the veteran complained of 
pain across the lumbar area.  He did not take medication, but 
did perform stretching and strengthening exercises.  He used 
a TENs unit at the end of a working day, to which he had a 
good response and no side effects.  Bending, lifting, and 
prolonged sitting precipitate his symptoms, which were 
relieved by resting and using his TENs unit.  There was no 
additional limitation of motion or functional impairment 
during his flare-ups.  He had no numbness, weakness, bladder 
or bowel complaints, or erectile dysfunction.  He could walk 
unaided.  He did not use a back brace.  He was not unsteady 
when walking and did not have any history of falling.  He had 
not had back surgery.  His back condition had not effect on 
his occupation and activities of daily living.  

For range of motion, forward flexion was from zero to 90 
degrees, extension from zero to 30 degrees, left lateral 
flexion from zero to 30 degrees, right lateral flexion from 
zero to 30 degrees, left lateral rotation from zero to 30 
degrees, and right lateral rotation from zero to 30 degrees.  
It was noted that motion was painless and that repeated 
forward flexion did not decrease the veteran's range of 
motion or spinal function.  There was also no objective 
evidence of painful motion, and no spasm, weakness or 
tenderness.  There was no guarding and his gait was normal.  
There was no muscle spasm or guarding severe enough to result 
in abnormal gait, abnormal spinal contour, e.g., scoliosis, 
reversed lordosis or abnormal kyphosis.  There was no 
ankylosis.  There were no neurologic symptoms due to nerve 
root involvement.  A neurological evaluation was normal.  

On VA examination in February 2008, the veteran complained of 
progressively worsening back pain.  He stated that he had 
numbness and tingling sensation, radiating down from the left 
hip to the thigh.  He also had intermittent numbness and 
tingling in the left 5th toe.  He related that his low back 
pain was worse with prolonged standing or prolonged sitting 
for more than 15 minutes or prolonged walking for more than 
10 minutes.  His pain was greatest at the end of the day.  

The veteran denied having flare-ups because his symptoms were 
constant.  He also applied hot packs to his low back and 
engaged in strengthening exercises.  He had no other 
associated features or symptoms.  He walked unaided and did 
not use a cane, crutch or walker.  He did wear a back brace 
at work and he felt that this helped preserve good body 
mechanics and supported his spine.  He was not unsteady and 
had no history of falls.  He had not had back surgery.  
Functionally, as to activities of daily living he had a great 
deal of difficulty getting in and out of a bath tub.  
Sneezing caused low back pain.  He needed to use a rail as 
support to get off of a commode.  He was a supply technician 
at an Air Force base.  Typically, he had to grab onto an 
object to arise from a chair if he had been sitting for a 
prolonged period of time, i.e., more than 15 minutes.  He 
also had to have the help of others at work to do any 
lifting, pushing or pulling.  Because of his joint problems 
he did not engage in recreational activities.  He denied any 
incapacitating events in the last year.  

On physical examination, the veteran walked with a normal 
gait and without any assistive device.  He did not have any 
difficulty getting on to or off of the examination table.  
Spinal curvature was normal without lordosis or kyphosis.  
There was no tenderness to palpation.  Forward flexion was 
from zero to 90 degrees with pain at 80 degrees.  Extension 
was zero to 30 degrees without pain.  Left and right lateral 
bending were from zero to 30 degrees.  There was pain at 30 
degrees on left lateral bending but no pain on right lateral 
bending.  Left and right rotations were from zero to 30 
degrees without pain.  With repetition of motion there was no 
change in motion or function.  Straight leg raising was 
negative.  Reflexes in the lower extremities were 2+, 
bilaterally.  He had normal sensation to temperature, pin 
prick, and vibration.  He was able to walk on his toes and on 
his heels.  There was no muscle atrophy and there was normal 
motor strength.  There was a 5 degree worsening of range of 
motion in forward flexion and a 10 degree worsening of motion 
in abduction, during repetition of motion. 



Analysis 

The low back disability is currently rated under Diagnostic 
Code 5242.  A disability under Diagnostic Code 5242 is rated 
under the General Rating Formula for Diseases and Injuries of 
the Spine (General Rating Formula).  Under the General Rating 
Formula, the criteria for the next higher rating, 20 percent, 
for the lumbar spine are forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

Under the General Rating Formula, objective neurologic 
abnormalities are separately rated under the appropriate 
Diagnostic Code.  38 C.F.R. § 4.71a, Diagnostic Code 5242.  

For VA rating purposes, the normal ranges of motion of the 
thoracolumbar spine are forward flexion to 90 degrees, 
extension to 30 degrees, lateral flexion, right and left, 30 
degrees, and rotation, right and left, 30 degrees.  The 
normal combined range of motion of the thoracolumbar spine is 
240 degrees.  38 C.F.R. § 4.71a, Plate V.

On VA examinations in November 2005, in November 2006, and in 
February 2008, flexion of the lumbar spine was in normal or 
from zero to 90 degrees.  On VA examination in February 2008, 
there was pain at 80 degrees of flexion with an additional 
loss of 5 degrees with repetitive motion, equating to 
functional loss beginning at 75 degrees.  The combined range 
of motion was between 225 to 240 degrees.  As the findings 
show that flexion of the lumbar spine is greater than 60 
degrees, considering functional loss due to pain and to 
repetitive motion, and as the combined range of motion is 
greater than 120 degrees, the criteria for the next higher 
rating based on limitation of motion have not been met.   

Also, there is no evidence of an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis and no evidence of objective neurological 
abnormality.  

For these reasons, the preponderance of the evidence is 
against the claim for an initial higher rating, and the 
benefit-of-the-doubt rule does not apply.  38 U.S.C.A. 
§5107(b).

Left Shoulder Tendonitis 

Factual Background

On VA examination in November 2005, the veteran complained of 
pain and tenderness over the left scapula when pulling 
strongly or when pushing his arm outward against resistance 
and sometimes when he pushed overhead or upon throwing a 
ball.  The pain created a brief pulling sensation.  He took 
no medication for his left shoulder.  He had no weakness, 
stiffness, swelling, redness, instability, giving way, 
locking, fatigability or lack of endurance.  He just avoided 
the discomforting activities.  There was no decreased in 
range of motion or joint function during his flare-ups.  He 
did not use any assistive device.  He was right handed.  He 
had not had left shoulder surgery.  He had not had any 
dislocations or recurrent subluxations of the shoulder.  
There was no affect on his usually daily activities.  

There was normal range of motion.  X-rays of the shoulders 
were normal without definite radiographic evidence of 
arthritic changes.  The diagnosis was tendonitis of the left 
infraspinatus but otherwise no other left shoulder pathology.  

In February 2006, a MRI revealed tear and fraying of the left 
labrum in the anterior and superior aspects. 

On VA examination in November 2006, the veteran complained of 
occasional spontaneous electric-like shocks which were 
unrelated to activity.  He complained of shoulder pain on 
holding objects with the left arm extended, on overhead 
activities, and at night upon sleeping on the left shoulder.  

The veteran complained of some fatigability on performing 
overhead activities.  During flare-ups he had some brief 
decrease in joint function due to fatigue upon prolonged 
overhead activities.  He did not use any assistive device.  

The veteran had tendon release surgery in September 2006, but 
he stated that since then he had not noted any improvement.  
He had not had any episodes of dislocation or recurrent 
dislocation.  The left shoulder disability had no effect on 
his occupation or activities of daily living.  He endured 
pain and avoided as much as possible the precipitating 
activities.  He was right handed.  

As for range of motion, flexion was from zero to 180 degrees, 
internal rotation was from zero to 90 degrees, external 
rotation was from zero to 90 degrees, abduction was from zero 
to 180 degrees; and adduction was from zero to 50 degrees.  
He had moderate pain during abduction and forward flexion 
from 110 to 180 degrees and during external rotation from 60 
to 90 degrees.  Following repetitive abduction, there was no 
decrease in range of motion or joint function.  There was no 
tenderness, instability, swelling, weakness or abnormal 
guarding of movements.  He had normal musculature of the left 
shoulder.  

In May 2007, a MRI revealed moderate tendonosis of the 
rotator cuff without evidence of frank tear and associated 
subacromial and subdeltoid bursitis, but no evidence of 
stenosis.  

On VA examination in February 2008, the veteran stated that 
he had had relatively little improvement following his 
surgery in September 2006, except that he had noticed 
improvement in abduction.  However, he felt that the 
remainder of motion in the left shoulder was now worse and 
that there had been no improvement even after undergoing 
rehabilitative therapy.  He reported that since 2006 he had 
had progressively worsening pain.  The pain was not constant, 
but occurred with movement and was unpredictable.  He also 
had a throbbing-type pain in that shoulder, as well as 
weakness and stiffness as well as increased heat.  He stated 
that the shoulder frequently locked and was easily fatigued.  
He had not noticed any swelling, redness or giving way.  

The veteran stated that he had flare-ups of left shoulder 
symptoms which occurred on work days.  He had pain 20 days 
out of a month and the pain lasted for the full 8 hours he 
was at work.  

Precipitating events were any pulling or lifting.  Pain was 
alleviated by resting and by pain medication.  He reported 
that he was functionally limited during the flare-ups and 
that he had to get help with the work that he performed, 
particularly with any work requiring lifting or pulling.  He 
did not use a crutch or brace.  

The veteran denied episodes of dislocation or recurrent 
subluxation.  He had symptoms at night if he slept in his 
left side, on which occasions his entire left arm would 
become numb and have a tingling sensation.  He reported 
having missed 5 to 6 days of work due to shoulder pain.  He 
related that his children would pull on his left arm and 
cause the shoulder to pop, creating a sharp shooting pain in 
the shoulder.  He was limited in his ability to engage in 
play with his children.  He was right handed.  

There was a normal configuration of the left shoulder and no 
joint deformity or deviation.  There was slight muscle 
atrophy in the posterior trapezius muscle at the level of the 
scapula.  There was no tenderness to palpation and no laxity.  
Forward flexion of the left shoulder was from zero to 180 
degrees with pain at 75 degrees.  Abduction was from zero to 
170 degrees with pain at 100 degrees.  External rotation was 
from zero to 85 degrees with pain at 50 degrees.  Internal 
rotation was from zero to 90 degrees without pain.  With 
repetition of motion there was a 5 degree worsening of 
forward flexion.  There was also a 10 degree worsening of 
abduction.  With repetition there was no change in motion in 
internal or external rotation.  Pain was evidence during the 
examination by facial grimacing and guarding of the shoulder 
joint.  Left shoulder strength was -5/5 with resistive muscle 
testing. 



Analysis 

The left shoulder disability is currently rated under 
Diagnostic Code 5019.  Under Diagnostic Code 5019, the 
disability is rated on limitation of motion of the affected 
part.  

For VA rating purposes, the normal ranges of motion of the 
shoulder are flexion or abduction from 0 to 180 degrees and 
external or internal rotation from 0 to 90 degrees.  
38 C.F.R. § 4.71a, Plate I. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5201, the criterion 
for the next higher rating, 20 percent, for limitation of 
motion of the shoulder, either in flexion or in abduction, is 
limitation of the arm at shoulder level.  The criterion for 
the next higher rating, 30 percent, for limitation of motion 
of the shoulder, either in flexion or in abduction, is 
limitation of the arm midway between the side and shoulder 
level. 

On VA examination in February 2008, forward flexion of the 
left shoulder was from zero to 180 degrees with pain at 75 
degrees.  Abduction was from zero to 170 degrees with pain at 
100 degrees.  With repetition of motion there was a 5 degree 
worsening of forward flexion and 10 degrees worsening of 
abduction, resulting in functional limitation of motion to 70 
degrees of flexion and 90 degrees of abduction.  Pain was 
evidence during the examination by facial grimacing and 
guarding of the shoulder joint.  As the functional limitation 
of the arm is at shoulder level, that is, about 90 degrees of 
either flexion or abduction, considering 38 C.F.R. §§ 4.40 
and 4.45, a 20 percent rating under Diagnostic Code 5201 is 
established, but as limitation of motion of the shoulder, 
either in flexion or in abduction, is not limited midway 
between the side and shoulder level, that is to about 45 
degrees, the criterion for the 30 percent rating has not been 
met. 



Extraschedular Rating 

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service.

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular rating for 
the service-connected disability is inadequate.  There must 
be a comparison between the level of severity and 
symptomatology of the service-connected disability with the 
established criteria.  If the criteria reasonably describe 
the veteran's disability level and symptomatology, then the 
veteran's disability picture is contemplated by the Rating 
Schedule, and the assigned schedular rating is, therefore, 
adequate, and no referral is required.  Thun v. Peake, 22 
Vet. App. 111 (2008).

Comparing the veteran's disability levels and symptomatology 
to the Rating Schedule, the degrees of the disabilities are 
contemplated by the Rating Schedule and the assigned 
schedular rating is, therefore, adequate, and no referral for 
an extraschedular rating is required under 38 C.F.R. § 
3.321(b)(1).

ORDER

An initial rating higher than 10 percent for a mechanical low 
back strain with degenerative joint disease is denied.  

An initial rating of 20 percent for left shoulder tendonitis 
is granted, subject to the law and regulations, governing the 
monetary award of benefits. 

____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


